Citation Nr: 0944985	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-16 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to effective date earlier than March 24, 2008, 
for the grant of service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to February 
2004.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied the benefits sought on appeal.  
In January 2008, the Board issued a decision that denied 
service connection for obstructive sleep apnea.  The Veteran 
appealed that January 2008 decision to the United States 
Court of Appeals for Veterans Claims.  Pursuant to a Joint 
Motion for Remand, in a November 2008 Order, the Court 
vacated the Board's decision and remanded the claim to the 
Board for readjudication in accordance with the Joint Motion.  
A February 2009 rating decision granted service connection 
and assigned a 50 percent disability rating for obstructive 
sleep apnea, effective March 24, 2008.  The Veteran has filed 
a notice of disagreement with that effective date.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

In January 2008, the Board issued a decision that denied 
service connection for obstructive sleep apnea.  The Veteran 
appealed that January 2008 decision to the United States 
Court of Appeals for Veterans Claims.  Pursuant to a Joint 
Motion for Remand, in a November 2008 Order, the Court 
vacated the Board's decision and remanded the claim to the 
Board for readjudication in accordance with the Joint Motion.  
A February 2009 rating decision granted service connection 
and assigned a 50 percent disability rating for obstructive 
sleep apnea, effective March 24, 2008.  In March 2009, The 
Veteran has filed a notice of disagreement with that 
effective date.  No statement of the case has been issued on 
the issue of the effective date.  Therefore, the Board must 
remand that issue for the issuance of a statement of the 
caes.

Accordingly, this case is REMANDED for the following:

Issue a statement of the case which 
addresses the issue of entitlement to 
effective date earlier than March 24, 
2008, for the grant of service connection 
for obstructive sleep apnea.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


